DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the modified polyphenylene ether compounds terminally modified with the substituent of formula (6) and the multifunctional methacrylate curing agent in the reply filed on May 10, 2022 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2022.
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the crosslinking-type curing agent (B) distinguishes over the modified polyphenylene ether compound (A), given that each has carbon-carbon unsaturated double bonds.
In claim 1, it is unclear whether the presence of both modified polyphenylene ether compound (A-1) and modified polyphenylene ether compound (A-2) is required.
In claims 1 and 3, there is no express antecedent basis for the “X1 and X2” substituents.
In claim 3, there is no express antecedent for “a” defined as an integer of 0 to 10.
In claim 4, it is unclear how any of the “multifunctional” compounds distinguish over the modified polyphenylene ether compound (A) with carbon-carbon unsaturated double bonds.
In claim 4, it is unclear whether the functionality defining the term “multifunctional” in the recitation “a multifunctional acrylate compound having two or more acryl groups in each molecule” refers to the acryl groups.
In claim 4, it is unclear whether the functionality defining the term “multifunctional” in the recitation “a multifunctional methacrylate compound having two or more acryl groups in each molecule” refers to the methacryl groups.
In claim 4, it is unclear whether the functionality defining the term “multifunctional” in the recitation “a multifunctional vinyl compound having two or more vinyl groups in each molecule” refers to the vinyl groups.
In claim 6, given the “a content ratio”, as opposed to “the content ratio”, it is unclear whether the recited ratio is an exemplary ratio or a required ratio.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2015/0166788 (Li) as evidenced by US 2016/0145370 (Kitai).
Li discloses a polyphenylene ether resin composition comprising:
a vinylbenzyl-etherified DOPO compound resin having at least two unsaturated bonds of formula (I) to (XII) (meets Applicants’ crosslinking-type curing agent (B) having at least two unsaturated bonds); and
a vinyl-terminated polyphenylene ether resin of formula (XXIV) and (XXV) inclusive of SA-9000 (meets Applicants’ modified polyphenylene ether (A2)) and OPE-2st (meets Applicants’ modified polyphenylene ether (A1))
(e.g., abstract, [0016], [0053], [0104-0108], examples, claims).
	As to claims 1 and 2, Li’s examples E5, E14 and C7 are particularly noted as setting forth compositions meeting the presently claimed requirements in terms of the types of materials added.  As illustrative, example E5 comprises i) vinylbenzyl-etherified-DOPO-HQ resin (meets Applicants’ crosslinking-type curing agent (B) having at least two unsaturated bonds), ii) vinyl-terminated polyphenylene ether OPE-2st (biphenyl polyphenylene ether resin terminated with vinylbenzyl ether) (meets Applicants’ exemplified modified polyphenylene ether (A1) per [0146-0147]), and iii) vinyl- terminated polyphenylene ether SA-9000 (bisphenol A polyphenylene ether resin terminated with methyl polyacrylate) (meets Applicants’ modified polyphenylene ether (A2) wherein R1 to R8 are each hydrogen, Y is a dimethylmethylene group and X is a methacrylol group - as evidenced by Kitai [0129]).  Notably, examples E14 and C7 contain additional components having more than one unsaturated bond, e.g., styrene-butadiene copolymer, cyanate resin, bismaleimide resin (also meet Applicants’ crosslinking-type curing agent (B) having at least two unsaturated bonds).
	As to claim 3, Li’s vinyl-terminated polyphenylene ether OPE-2st contains substituents per formula (6) and vinyl- terminated polyphenylene ether SA-9000 contains substituents per formula (7).
	As to claim 4, any of Li’s exemplified components having unsaturated groups, e.g., vinylbenzyl-etherified-DOPO-HQ resin, styrene-butadiene copolymer, cyanate resin and bismaleimide resin, meet the claimed multifunctional vinyl compound. Moreover, Li’s vinyl- terminated polyphenylene ether SA-9000 also meets the claimed multifunctional methacrylate compound.
	As to claim 5, Li’s examples E5, E14 and C7 meet claimed modified polyphenylene ether content.
As to claim 6, Li’s examples E5, E14 and C7 meet claimed modified polyphenylene ether (A1):(A2) mass ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765